Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0151654, as recited in previous Office Action) in view of Liu et al. (US 2021/0408081).
As for claim 1, Choi discloses in Figs. 1-3 and the related text a thin-film transistor (TFT) array substrate, comprising: 
a substrate layer 111, wherein a first TFT 20 is disposed on the substrate layer 111 in a first area (left area) of the TFT array substrate, and a second TFT 10 is disposed on the substrate layer 111 in a second area (right area) of the TFT array substrate and the second area (right area) is a display area (figs. 1-3); and 
wherein the first TFT 20 is a top-gate TFT and poly-silicon type TFT [0055], the second TFT 10 is a bottom-gate TFT and an oxide semiconductor type TFT [0043], and a material used for a source/drain layer 127/128 of the first TFT 20 is same as a material used for a gate layer 121 of the second TFT 10 [0055]; and 
wherein a gate insulating layer 130 covers and in direct contact with the source/drain layer 127/128 of the first TFT 20 and the gate layer 121 of the second TFT 10 (fig. 3).  
Choi doe not teach the first area is a gate on array (GOA) area and the first TFT is a low temperature poly-silicon type TFT.
Liu et al. teach in Figs. 1A-1C and the related text a first area D2 is a gate on array (GOA) area [0045] and a first TFT 103 is a low temperature poly-silicon type TFT [0037]. 
Choi and Liu et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Choi to include the first area is a gate on array (GOA) area and the first TFT is a low temperature poly-silicon type TFT as taught by Liu et al. in order to reduce the production cost (Liu et al. [0004]).

As for claim 2, Choi in view of Liu et al. disclose the TFT array substrate according to claim 1, Choi further discloses the source/drain layer 127/128 of the first TFT 20 and the gate layer 121 of the second TFT 10 are formed in a same process [0055].  
The recited limitation “same process” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.

As for claim 5, Choi in view of Liu et al. disclose the TFT array substrate according to claim 1, Choi further discloses a material used for an oxide semiconductor layer 141 as an active layer of the second TFT 10 comprises one of oxide semiconductor materials of In-Ga-Zn-O, In-Ga-O, Ga-Zn-O, In-Hf-Zn-O, In-Sn-Zn-O, In-Sn-O, In-Zn-O, Zn-Sn-O, and In-Al-Zn-O [0059].  

As for claim 10, Choi in view of Liu et al. disclose the display device, comprising the TFT array substrate according to claim 1 (Choi: fig. 1-6 and abstract).

Response to Arguments
Applicant’s arguments, see pg., filed 10/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi and Liu et al..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/           Primary Examiner, Art Unit 2811